DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112 (b), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 9,10, 20 and 21 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

As to claim 9 and similarly claim 20, which recites “wherein the charging management unit dynamically adjusts the charging capacities of the battery units in each group according to …. a percentage of total electric quantities of the battery units in each group with respect to total electric quantities of all of the plural battery units” which is unclear.
It is unclear what is meant by adjusting the charging capacities according to a percentage of total electric quantities of the battery units in each group with respect to total electric quantities of all of the plural battery units.
.
As to claim 10 and similarly claim 21, which recites “wherein in the charging mode, the plural battery units are simultaneously charged, wherein the charging management unit dynamically adjusts the charging capacities of the battery units according to a percentage of the electric quantity of each battery unit with respect to total electric quantities of all of the plural battery units” which is unclear.
However S7432 states “and the step S7432, the charging capacity weight of each battery unit is selected and calculated according to the type of the battery units…. Consequently, the charging management unit dynamically provides the corresponding charging capacity to the single battery unit or each group of battery units according to the corresponding charging capacity weight” which suggests or can be interpreted to as the plurality of batteries are charged sequentially and not charged simultaneously as claimed.
It is unclear if the plurality of batteries are charged simultaneously or sequentially “…according to a percentage of the electric quantity of each battery unit with respect to total electric quantities of all of the plural battery units”
 It is also what is meant by “according to a percentage of the electric quantity of each battery unit with respect to total electric quantities of all of the plural battery units”
Based on the specification (i.e. Fig. 4 S7432 and [0077]), Examiner will interpret as “wherein the charging management unit dynamically adjusts the charging capacities of the battery units in each group according to… a charge capacity weight”).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 11, 12, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yin (US 20140306529).

    PNG
    media_image1.png
    661
    869
    media_image1.png
    Greyscale

As to claim 1, Yin discloses a power management system for a main system (Fig. 2 above system 200 for device 290. Device 290 identified as “main system”), the power management system at least comprising: 
A battery unit (Fig. 2, 250); and 
a charging management unit (Fig. 2 above elements 220,240 and 260 identified as a charging management unit.) electrically connected with the battery unit (Fig. 2) to detects electric quantities of the battery unit ([0034] referring to the system of Fig. 1A-B, the controller receives various states of charge (i.e. electric quantity) of the battery. System 200 above functions substantially similar to that of FIG. 1A-1B [0035])
Although Yin detects electric quantities of the battery unit as specified above ([0034]). Yin does not specifically state that the detection of the electric quantities are dynamically detected.
However it would be obvious to one of ordinary skill in the art for Yins system to dynamically detect electric quantities of the battery unit in order to continuously maintain a suitable charge supporting uninterrupted use.
Yin further discloses the charging management unit (Fig. 2 above) electrically connected with the battery unit (Fig. 2) to dynamically detect a system consumption power level of the main system ( [0021] The controller 130A is configured to monitor the instantaneous power consumption associated with the device 190A. The controller dynamically adjusts the amount of current used to charge the 
Yin further discloses wherein a charging rule is executable by the charging management unit (Controller 130 selects a charging mode (e.g.  constant current or constant voltage) based on SOC ([0034]). Controller 130 also adjusts charge current based on the amount of power consumption ([0022]). Charging behavior based on power consumption and SOC identified as charging rule).
Yin further discloses wherein the charging management unit calculates a system surplus supply power level according to a system supply power level and the system consumption power level (The controller 13 uses the difference between the maximum current output limit (i.e. system power level [0018]) and the current associated with the power consumption of the device 190 to charge the battery ([0031] lines 9-14,[0038] and Fig. 4 S420). Since the maximum current output limit is used to power and charge device 290 ([0020] lines 1-5. [0021] and [0029] lines 1-2) and the power consumption is associated with any functionality and circuitry of device 190A other than the rechargeable battery 150A [0021]). The said calculated difference is the system surplus power).
Yin further discloses the charging management unit dynamically adjusts charging capacities of the respective battery units according to at least one of the electric quantities, the system surplus supply power level (The controller dynamically adjusts the amount of current used to charge the battery (i.e. charge capacity) based on the difference between maximum current output limit and the  ([0018] -lines 6-10, [0019]  and [0022]) and the charging rule ([0034] and [0022].Charging behavior based on power consumption and SOC identified in [0034] and [0022] identified as charging rule). 
Yin does not disclose/teach the battery unit is plural battery units
However it would be obvious to one of ordinary skill in the art for Yins rechargeable battery unit to be a plurality of batteries in order to provide more load current to the device during high power operations.
As to claim 11, Yin teaches the power management system according to claim 1, wherein the charging management unit stops providing, dynamically decreases, maintains or dynamically increases the charging capacities of the respective battery units, so that the charging management unit dynamically adjusts the charging capacities of the respective battery units (The controller dynamically adjusts the amount of current used to charge the battery (i.e. charge capacity) based on the maximum current output limit and the instantaneous power consumption (i.e. surplus power) ([0018] -lines 6-10, [0019]  and [0022]).
As to claim 12, Yin discloses a power management method for a main system (Fig. 2, 4-7 above system 200 for device 290. Device 290 identified as “main system”), a charging management unit (Fig. 2 above elements 220,240 and 260 identified as a charging management unit.) and a battery unit (Fig. 2, 250), which are electrically connected with each other (Fig. 2), the power management method at least comprising steps: 
detecting electric quantities of the battery unit ([0034] referring to the system of Fig. 1A-B, the controller receives various states of charge (i.e. electric quantity) of the battery. System 200 functions substantially similar to that of FIG. 1 [0035])
Although Yin detects electric quantities of the battery unit as specified above ([0034]) 19Yin does not specifically state that the detection of the electric quantities are dynamically detected.
However it would be obvious to one of ordinary skill in the art for Yins system to dynamically detect electric quantities of the battery unit in order to continuously maintain a suitable charge supporting uninterrupted use.
Yin further discloses dynamically detecting a system consumption power level of the main system ([0021] The controller 130A is configured to monitor the instantaneous power consumption associated with the device 190A. The controller dynamically adjusts the amount of current used to charge the battery based on the instantaneous power consumption [0018] lines 6-10, [0019] and [0022]).
Yin further discloses the charging management unit calculating a system surplus supply power level according to a system supply power level and the system consumption power level (The controller 13 uses the difference between the maximum current output limit (i.e. system power level [0018]) and the current associated with the power consumption of the device 190 to charge the battery ([0031] lines 9-14,[0038] and Fig. 4 S420). Since the maximum current output limit is used to power and charge device 290 ([0020] lines 1-5. [0021] and [0029] lines 1-2) and the 
Yin further discloses the charging management unit dynamically adjusts charging capacities of the respective battery units according to at least one of the electric quantities, the system surplus supply power level (The controller dynamically adjusts the amount of current used to charge the battery (i.e. charge capacity) based on the difference between maximum current output limit and the instantaneous power consumption (i.e. surplus power) ([0018] -lines 6-10, [0019]  and [0022])
Yin further discloses the charging management unit dynamically adjusting charging capacities of the battery unit according to at least one of the electric quantities (The controller dynamically adjusts the amount of current used to charge the battery (i.e. charge capacity) based on the difference between maximum current output limit and the instantaneous power consumption (i.e. surplus power) ([0018] -lines 6-10, [0019]  and [0022]) the system surplus supply power level and a charging rule (Controller 130 selects a charging mode (e.g.  constant current or constant voltage) based on SOC ([0034]). Controller 130 also adjusts charge current based on the amount of power consumption ([0022]). Charging behavior based on power consumption and SOC identified as charging rule).
Yin does not disclose/teach the battery unit is plural battery units
.
As to claim 22, it is based on the remarks above for rejected claim 11 and is similarly rejected.
Claims 2-7, and 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yin (US 20140306529) in view of Taki (US 20140189394).
As to claim 2, Yin teaches the power management system according to claim 1.
Yin does not disclose/teach wherein according to the charging rule, the charging management unit stops providing the charging capacities of the respective battery units if the system consumption power level is higher than the system supply power level and higher than a set value. 
Taki teaches wherein according to the charging rule, the charging management unit stops providing the charging capacities of the respective battery units if the system consumption power level is higher than the system supply power level and higher than a set value (Fig. 6 Step A4-A5, Fig. 7 (time “T1”) and [0055] where the amount of power consumption (W1) exceeds the maximum power consumption reference value “Wmax“ (maximum power consumption of the AC supply) charging is stopped ([0055]-[0058]). “Wmax“ identified as “set value”)

As to claim 3, Yin in view of Taki teaches the power management system according to claim 2.
Yin does not specifically teach wherein the set value is 105% of the system supply power level. 
However absent an objective showing of criticality with regards to the claimed set value of the system supply power level being 105%, it would have been obvious by design choice to select the devices power consumption value that would cause the controller to discontinue battery charging in order to avoid less than optimal device performance.
As to claim 4, Yin in view of Taki teaches the power management system according to claim 2, wherein according to the charging rule (Charging behavior based on power consumption and SOC identified in [0034] and [0022] identified as charging rule).
Yin in view of Taki does not specifically teach the charging management unit dynamically adjusts the charging capacities of the respective battery units if the system consumption power level is lower than the set value (i.e. “Wmax“ of Taki) .
 Yin teaches the charging management unit dynamically adjusts the charging capacities of the battery unit if the system consumption power level is lower than a set value ([0018] - lines 6-10 and [0019]. The amount of current used to charge the battery may be increased during low power consumption of the electronic device). 
It would have been obvious to a person of ordinary skill in the art to modify the power management system of Yin in view of Taki to dynamically adjust the charging capacities of the respective battery units if the system consumption power level is lower than the set value, as taught by Taki in order to conserve power for later use.
As to claim 5, Yin in view of Taki teaches the power management system according to claim 4, wherein according to the charging rule, the charging management unit dynamically decreases the charging capacity of at least one of the respective battery units if the system consumption power level is a percentage of the system supply power level (The amount of current used to charge the battery may be decreased during higher power consumption of the electronic device. Power consumption of the electronic device is a function of the power received from the power source 210 ([0020] lines 1-5. [0021] and [0029] lines 1-2) Therefore Power consumption is inherently a percentage of the system power supply).
Yin does not specifically teach wherein the set value is 105% of the system supply power level. 
set value of the system supply power level being 105%, it would have been obvious by design choice to select the devices power consumption value that would cause the controller to discontinue battery charging in order to avoid less than optimal device performance.
Yin does not specifically teach the system consumption power level that causes the charging management unit to dynamically decreases the charging capacity is 101%~104% of the system supply power level.
However absent an objective showing of criticality with regards to the claimed system consumption power level of the system supply power level being 101%~104%, it would have been obvious by design choice to select the devices power consumption value that would cause the controller to decrease the battery charging capacity in order to avoid less than optimal device performance.
As to claim 6, Yin in view of Taki teaches the power management system according to claim 4, wherein according to the charging rule, the charging management unit dynamically increases the charging capacities of the respective battery units if the system consumption power level is lower than the system supply power level (Since the power from the power source is used to power device and the remaining amount is increased and used to charge the battery during low power consumption ([0020] lines 1-5. [0021] and [0029] lines 1-2), the lower power consumption is lower than the system supply power level). 
As to claim 7, Yin in view of Taki teaches the power management system according to claim 4, wherein the charging rule contains a charging mode (Constant current, Constant voltage charging modes ([0034]) and power levels determined based on power consumption ([0019], [0041] Fig. 5 520), wherein the charging management unit dynamically adjusts the charging capacity of each battery unit when the charging management unit is in the charging mode ([0019] [0041] power to the battery is increased/decreased by the same amount of decrease/increase in power consumption) . 
As to claim 13, it is based on the remarks above for rejected claim 2 and is similarly rejected.
As to claim 14, it is based on the remarks above for rejected claim 3 and is similarly rejected.
As to claim 15, it is based on the remarks above for rejected claim 4 and is similarly rejected.
As to claim 16, it is based on the remarks above for rejected claim 5 and is similarly rejected.
As to claim 17, it is based on the remarks above for rejected claim 6 and is similarly rejected.
As to claim 18, it is based on the remarks above for rejected claim 7 and is similarly rejected.
Claims 8 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yin (US 20140306529) in view of Taki (US 20140189394) in view of Kawataki (US 20200137253).
As to claim 8, Yin in view of Taki teaches the power management system according to claim 7.
Yin does not disclose/teach wherein in the charging mode, a single battery unit of the plural battery units is charged at a time, wherein the charging management unit dynamically adjusts the charging capacity of each battery unit according to a charging sequence and a charging efficiency of each battery unit. 
Kawataki teaches wherein in the charging mode, a single battery unit of the plural battery units is charged at a time, wherein the charging management unit dynamically adjusts the charging capacity of each battery unit according to a charging sequence and a charging efficiency of each battery unit ([0251]-[0252] a plurality of the secondary batteries 3 exists as a charging target, charging by the charging unit 11 is executed preferentially from a secondary battery of which a charging rate is low. According to this, it is possible to perform charging sequentially from a secondary battery 3 of which a charging rate is lower, that is, a secondary battery 3 of which charging efficiency is assumed to be higher, and thus it is possible to efficiently charge the plurality of secondary batteries 3).
It would have been obvious to a person of ordinary skill in the art to modify the charging mode of Yin to wherein a single battery unit of the plural battery 
As to claim 19, it is based on the remarks above for rejected claim 8 and is similarly rejected.
Claims 9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yin (US 20140306529) in view of Taki (US 20140189394) in view of Kim (US 20170214253).
As to claim 9, Yin in view of Taki teaches the power management system according to claim 7. 
Yin does not disclose/teach wherein in the charging mode, a group of at least two battery units of the plural battery units is charged at a time, wherein the charging management unit dynamically adjusts the charging capacities of the battery units in each group according to a charging sequence of each group of the plural battery units and a percentage of total electric quantities of the battery units in each group with respect to total electric quantities of all of the plural battery units. 
Kim teaches wherein in the charging mode, a group of at least two battery units of the plural battery units is charged at a time (, wherein the charging management unit dynamically adjusts the charging capacities of the battery units in each group according to a charging sequence of each group of the plural battery units and a percentage of total electric quantities of the battery units in each group with respect to total electric quantities of all of the plural battery units (See 112 b rejection above. Interpreted as “wherein the charging management unit dynamically adjusts the charging capacities of the battery units in each group according to…a charge capacity weight” [0052] the charging factor setter 110 sets a charging factor for sequential charging of the battery pack based on battery information (SOC, SOH . i.e. charge capacity weight ) continually collected.. [0057] The sequential charger 120 sequentially charges the charging groups (two or more battery cells may be set as one charging group [0054]) based on the charging factors defined by the charging factor setter 110 (i.e. sequentially charges according to…a charge capacity weight)).
It would have been obvious to a person of ordinary skill in the art to modify the charging mode of Yin to wherein in the charging mode, a group of at least two battery units of the plural battery units is charged at a time, wherein the charging management unit dynamically adjusts the charging capacities of the battery units in each group according to a charging sequence of each group of the plural battery units and a percentage of total electric quantities of the battery units in each group with respect to total electric quantities of all of the plural battery units, in order to maximize the efficiency of the charging system.
As to claim 20, it is based on the remarks above for rejected claim 9 and is similarly rejected.
Claims 10 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yin (US 20140306529) in view of Taki (US 20140189394) in view of Jang (US 20190275908).
As to claim 10, Yin in view of Taki teaches the power management system according to claim 7. 
Yin does not disclose/teach wherein in the charging mode, the plural battery units are simultaneously charged, wherein the charging management unit dynamically adjusts the charging capacities of the battery units according to a percentage of the electric quantity of each battery unit with respect to total electric quantities of all of the plural battery units (See 112 b rejection above “the plural battery units are simultaneously charged, wherein the charging management unit dynamically adjusts the charging capacities of the battery units in each group according to… a charge capacity weight”). 
Jang teaches wherein in the charging mode, the plural battery units are simultaneously charged, wherein the charging management unit dynamically adjusts the charging capacities of the battery units according to a percentage of the electric quantity of each battery unit with respect to total electric quantities of all of the plural battery units ([0068] In this case, in a case where the battery pack of the electric vehicle is divided into two compartments of 50 kW+50 kW (charge capacities) and the installed external charging device has two capacities of 50 kW, the battery pack may be simultaneously charged through two terminals. Therefore Jang teaches charging the battery packs simultaneously if the capacities of the battery packs .
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the charging mode of Yin to wherein in the charging mode, the plural battery units are simultaneously charged, wherein the charging management unit dynamically adjusts the charging capacities of the battery units according to a percentage of the electric quantity of each battery unit with respect to total electric quantities of all of the plural battery units, in order to reduce the total charging time by half [0068].
As to claim 21, it is based on the remarks above for rejected claim 10 and is similarly rejected.
Conclusion and Related Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chang et al (US 20060236141) is cited for reducing battery current based on an overload condition. 
Kim et al (US 20200185958) is cited for dynamically adjusting charging current to the battery based on load consumption (Fig. 3A).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESE V MCDANIEL whose telephone number is (313)446-6579.  The examiner can normally be reached on M to F, 9am to 530pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TYNESE MCDANIEL/
Examiner, Art Unit 2859

	
	
	
	
	
	
	/DREW A DUNN/           Supervisory Patent Examiner, Art Unit 2859